Case 1:18-cv-23329-RAR Document 96 Entered on FLSD Docket 07/18/2019 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                        Case No. 1:18-cv-23329

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff,
  v.

  MANUEL V. FEIJOO; and
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,

        Defendants.
  _______________________________________/



    PLAINTIFF’S REPLY TO DEFENDANTS’ ADDITIONAL FACTS OFFERED IN
  DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL FACTS



   KENNETH P. HAZOURI                              BART R. VALDES
   Trial Counsel                                   Florida Bar Number: 323380
   Fla. Bar No. 019800                             bvaldes@dsklawgroup.com
   khazouri@dsklawgroup.com                        DSK LAW GROUP
   lquezada@dsklawgroup.com                        de Beaubien, Simmons, Knight,
   ANDREW S. BALLENTINE                            Mantzaris & Neal, LLP
   Fla. Bar No. 118075                             609 West Horatio Street
   aballentine@dsklawgroup.com                     Tamp a, Florida 33606
   skuharske@dsklawgroup.com                       Telephone: (813) 251-5825
   de Beaubien, Simmons, Knight,                   Facsimile: (813) 254-1063
   Mantzaris & Neal, LLP                           Attorneys for Plaintiff
   332 North Magnolia Avenue
   Orlando, Florida 32801
   Telephone: (407) 422-2454
Case 1:18-cv-23329-RAR Document 96 Entered on FLSD Docket 07/18/2019 Page 2 of 6



         Plaintiff, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

  (“Plaintiff”), by counsel pursuant to Local Rule 56.1, and hereby replies to the additional facts set

  forth in Defendants’ Response to Plaintiff’s Statement of Material Facts located at Document 80,

  pp. 7-10, Paragraphs 1-19 as follows:

         1.       Plaintiff incorporates herein by reference each response in Plaintiff’s Response to

  Defendant’s Statement of Material Facts in Support of their Motion for Summary Judgment (Doc.

  86, ¶¶ 1–59).

         2.       The language of Florida Statute § 627.736(5)(d) speaks for itself, and its

  interpretation is a pure issue of law for the Court. Mr. Miscoe’s proposed interpretation of Florida

  Statute § 627.736(5)(d) is an impermissible subject for expert testimony, and it is invalid and

  inadmissible for any purpose in this case.

         3.       The language of Florida Statute § 627.736(5)(d) speaks for itself, and its

  interpretation is a pure issue of law for the Court. Mr. Miscoe’s proposed interpretation of Florida

  Statute § 627.736(5)(d) is an impermissible subject for expert testimony, and it is invalid and

  inadmissible for any purpose in this case.

         4.       The language of Florida Statute § 627.736(5)(d) speaks for itself, and its

  interpretation is a pure issue of law for the Court. Mr. Miscoe’s proposed interpretation of Florida

  Statute § 627.736(5)(d) is an impermissible subject for expert testimony, and it is invalid and

  inadmissible for any purpose in this case.

         5.       The language of Florida Statute § 627.736(5)(d) speaks for itself, and its

  interpretation is a pure issue of law for the Court. Mr. Miscoe’s proposed interpretation of Florida

  Statute § 627.736(5)(d) is an impermissible subject for expert testimony, and it is invalid and

  inadmissible for any purpose in this case.




                                                   2
Case 1:18-cv-23329-RAR Document 96 Entered on FLSD Docket 07/18/2019 Page 3 of 6



         6.      The language of Florida Statute § 627.736(5)(d) speaks for itself, and its

  interpretation is a pure issue of law for the Court. Mr. Miscoe’s proposed interpretation of Florida

  Statute § 627.736(5)(d) is an impermissible subject for expert testimony, and it is invalid and

  inadmissible for any purpose in this case.

         7.      The statements in this paragraph are not relevant to any issue in this lawsuit. To the

  extent Defendants have offered them in support of Mr. Miscoe’s proposed interpretation of Florida

  Statute § 627.736(5)(d), this is an impermissible subject for expert testimony, and his proffered

  interpretation of this statute is invalid and inadmissible for any purpose in this case.

         8.      The statements in this paragraph are not relevant to any issue in this lawsuit. To the

  extent Defendants have offered them in support of Mr. Miscoe’s proposed interpretation of Florida

  Statute § 627.736(5)(d), this is an impermissible subject for expert testimony, and his proffered

  interpretation of this statute is invalid and inadmissible for any purpose in this case.

         9.      The language of Florida Statute § 627.736(5)(d) speaks for itself, and its

  interpretation is a pure issue of law for the Court. Mr. Miscoe’s proposed interpretation of Florida

  Statute § 627.736(5)(d) is an impermissible subject for expert testimony, and it is invalid and

  inadmissible for any purpose in this case.

         10.     The language of Florida Statute § 627.736(5)(d) speaks for itself, and its

  interpretation is a pure issue of law for the Court. Mr. Miscoe’s proposed interpretation of Florida

  Statute § 627.736(5)(d) is an impermissible subject for expert testimony, and it is invalid and

  inadmissible for any purpose in this case.

         11.     The language of Florida Statute § 627.736(5)(d) speaks for itself, and its

  interpretation is a pure issue of law for the Court. Mr. Miscoe’s proposed interpretation of Florida




                                                    3
Case 1:18-cv-23329-RAR Document 96 Entered on FLSD Docket 07/18/2019 Page 4 of 6



  Statute § 627.736(5)(d) is an impermissible subject for expert testimony, and it is invalid and

  inadmissible for any purpose in this case.

         12.     The “Instructions for Use of the CPT Codebook” speak for themselves.

         13.     The term “expensive” is vague and, therefore, meaningless. What Dr. Feijoo

  allegedly knew, or did not know, about the Professional Edition of the CPT codebook is not a

  proper subject for expert testimony from Mr. Miscoe. Dr. Feijoo was and is legally responsible for

  ensuring his clinic complies with all laws relating to billing for PIP benefits, including §

  627.736(5)(d) and (5)(b)1.c. [Doc. 71-2, pp. 42, 351]

         14.     The language of Florida Statute § 627.736(5)(d) speaks for itself, and its

  interpretation is a pure issue of law for the Court. Mr. Miscoe’s proposed interpretation of Florida

  Statute § 627.736(5)(d) is an impermissible subject for expert testimony, and it is invalid and

  inadmissible for any purpose in this case.

         15.     This paragraph’s use of the phrase “the binding CPT Editorial Panel guidance

  published in the CPT coding manual” is based on Mr. Miscoe’s interpretation of Florida Statute §

  627.736(5)(d). The interpretation of this statute is a pure issue of law for the Court. Mr. Miscoe’s

  proposed interpretation of Florida Statute § 627.736(5)(d) is an impermissible subject for expert

  testimony, and it is invalid and inadmissible for any purpose in this case. The referenced language

  in the CPT codebook speaks for itself.

         16.     This paragraph’s use of the phrase “the binding CPT Editorial Panel guidance

  published in the CPT coding manual” is based on Mr. Miscoe’s interpretation of Florida Statute §

  627.736(5)(d). The interpretation of this statute is a pure issue of law for the Court. Mr. Miscoe’s

  proposed interpretation of Florida Statute § 627.736(5)(d) is an impermissible subject for expert




                                                   4
Case 1:18-cv-23329-RAR Document 96 Entered on FLSD Docket 07/18/2019 Page 5 of 6



  testimony, and it is invalid and inadmissible for any purpose in this case. The referenced language

  in the CPT codebook speaks for itself.

         17.     The CPT codebook specifically defines the criteria for properly and accurately

  reporting E&M codes, including 99204, 99214, and 99215, which is an objective basis for

  concluding that Defendants improperly reported those CPT codes in the bills it submitted to

  Plaintiff within the subject claims. [Doc. 72-2, pp. 169-230] Plaintiff’s expert, Patrick Jacob, M.D.,

  has reached this conclusion based on the specifically defined criteria set forth in the CPT codebook.

  [Doc. 72-2, pp. 15-25, ¶s 35-60]

         18.     Plaintiff objects to Defendants’ statement of the facts set forth in this paragraph on

  the grounds that Plaintiff has not yet had the opportunity to depose Ms. Kluender due to

  Defendants’ belated disclosure of her as an expert witness on the last day of discovery.

  Additionally, Ms. Kluender’s expert report is inadmissible hearsay. E.g., Johnson v. Borders, No.

  6:15-cv-936-Orl-40DCI, 2018 WL 4215027 at *1 (M.D. Fla. Sept. 4, 2018)(citing Jones v. Royal

  Caribbean Cruises, Ltd., No. 12–20322–CIV, 2013 WL 8695361, at *2 (S.D. Fla. Apr. 4, 2013)).

  State Farm’s handling of the claims submitted by Defendants is also irrelevant because

  Defendants’ liability on Plaintiff’s FDUTPA claim is determined by an objective standard as

  opposed to a subjective one. E.g., Carriuolo v. General Motors Co., 823 F. 3d 977 (Fla. 2016);

  State Farm Mutual Automobile Insurance Company v. Performance Orthopaedics &

  Neurosurgery, LLC, 315 F. Supp. 3d 1291 (S.D. Fla. 2019); Democratic Republic of the Congo v.

  Air Capital Group, LLC, 614 F. App’x 460 (11th Cir. 2015); State Farm Mut. Auto. Ins. Co. v.

  Performance Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1316 (S.D. Fla. 2017).

  Any purported opinion of Ms. Kluender regarding Plaintiff’s compliance with, or duties under,

  Florida law is an invalid expert opinion. Commodores Entm’t Corp. v. McClary, 879 F. 3d 1114,




                                                    5
Case 1:18-cv-23329-RAR Document 96 Entered on FLSD Docket 07/18/2019 Page 6 of 6



  1128-29 (11th Cir. 2018); Fabelo v. Wells Fargo Bank, N.A., No. 1:13-cv-22721-UU, 2014 WL

  12596986 (S.D. Fla. Nov. 19, 2014).

         19.     The statements in this paragraph are not supported by the deposition testimony cited

  therein, and they are irrelevant to any issue in this case. Defendants’ stated policy is to file a PIP

  suit against Plaintiff every time it does not pay PIP benefits based on the full amount of

  Defendants’ charges, and they have followed through on this policy by filing a tremendous volume

  of PIP suits against Plaintiff. [Doc. 71-1, pp. 271-72, 410-412]

         Dated this 18th day of July, 2019.

                                                 Respectfully submitted,

                                                 /s/ Kenneth P. Hazouri
                                                 KENNETH P. HAZOURI
                                                 Fla. Bar No. 019800
                                                 khazouri@dsklawgroup.com
                                                 lquezada@dsklawgroup.com
                                                 ANDREW S. BALLENTINE
                                                 Fla. Bar No. 118075
                                                 aballentine@dsklawgroup.com
                                                 skuharske@dsklawgroup.com
                                                 DSK LAW GROUP
                                                 deBeaubien, Simmons, Knight,
                                                  Mantzaris and Neal, LLP
                                                 332 North Magnolia Avenue
                                                 Orlando, Florida 32801
                                                 Telephone: (407) 422-2454

                                                 BART R. VALDES
                                                 Florida Bar Number: 323380
                                                 bvaldes@dsklawgroup.com
                                                 DSK LAW GROUP
                                                 deBeaubien, Simmons, Knight,
                                                   Mantzaris & Neal, LLP
                                                 609 West Horatio Street
                                                 Tampa, Florida 33606
                                                 Telephone: (813) 251-5825
                                                 Facsimile: (813) 254-1063

                                                 Attorneys for Plaintiff



                                                    6
